Citation Nr: 0703925	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 
10 percent for stasis dermatitis of the lower extremities 
secondary to service-connected residuals of second-degree 
burns of the lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1946 to May 1949, 
and from November 1951 to 1969.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

At the August 2006 video conference hearing before the Board, 
the veteran's age (75 years old) was brought to the attention 
of the Board and the undersigned member of the Board granted 
an informal motion to have the appeal advanced on the docket.    


REMAND

In correspondence received from the veteran in March 2005, he 
indicated that he received medical treatment from a VA 
medical facility in Dayton, Ohio, in 1957 because he was 
complaining about the condition of his legs.  He also noted 
that he has complained about the weakness, pain and muscle 
spasms in his legs at a VA medical facility in Atlanta, 
Georgia.  Although VA has a duty to assist a claimant in 
obtaining evidence to substantiate his claim (see 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006)), nothing in 
the claims folder indicates that the RO sought any VA 
treatment records, whether in Ohio or Georgia.  VA medical 
treatment records are deemed to be within the control of VA 
and should have been included in the record, as they may be 
determinative of the claim.  This is especially true here, 
where the symptoms the veteran complains of do not fall 
neatly within the criteria of the diagnostic code that was 
used to evaluate his condition.  Therefore, a remand is 
necessary for the purpose of obtaining such records. See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

In December 2002, the veteran submitted a VA Form 21-4142 
authorizing the release of records from Dr. Richard Arasi for 
the period of November 2001 to December 2002.  The RO sent a 
request for those records, but it was returned by the United 
States Postal Service with a notice of the new address.  The 
claims file does not contain a follow-up letter to the doctor 
requesting the records.  In June 2003, the veteran submitted 
to the RO a one-page report from that doctor, together with 
the veteran's notice of disagreement in which he again asked 
the RO to request those treatment records (and he supplied 
the doctor's new address).  Although a letter from that 
doctor about the veteran's current medication was later 
submitted by the veteran, the claims file does not show that 
the treatment records identified by the veteran were 
requested.  Since VA has a duty to assist a claimant in 
obtaining evidence to substantiate his or her claim, the 
veteran must be assisted in obtaining those records.  

At his video conference hearing before the Board, the veteran 
indicated that he has been receiving treatment for ten years 
for his legs by Dr. Rohaujhin.  The veteran must be assisted 
in obtaining those records as well.  

In addition, the veteran complains of muscle spasms, weakness 
and pain in his legs, difficulty in sleeping, and the 
inability to stand or walk for a prolonged period of time.  
He states that although he is retired, the inability to stand 
for a long period of time prevents him from getting a part-
time job.  Yet, in discussing the application of Diagnostic 
Code 7806 to the veteran's condition, the rating decision and 
statement of the case address only the criteria unique to the 
dermatitis diagnostic code.  But the last paragraph of 
Diagnostic Code 7806 provides an alternate method for rating 
the disability-that is, to rate the dermatitis disability as 
disfigurement of the head, face, or neck (DC 7800), or scars 
(DCs 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  38 C.F.R. § 4.118 (Diagnostic Code 
7806, last paragraph).  Here, it may be that evaluation of 
the functional loss of the veteran's legs under Diagnostic 
Code 7805, which rates scars on the limitation of function of 
the affected part, might result in a higher rating.  

And since there is no specific schedular rating criteria for 
weakness, pain, interference with sleep, and the inability to 
stand or walk for a prolonged period of time, the RO should 
consider whether an extra-schedular rating might be warranted 
under 38 C.F.R. § 3.321(b), (c).  If an examination is 
necessary to make such a determination, then the veteran 
should be scheduled for another examination.  The veteran is 
hereby notified that if an examination is scheduled, it is 
the veteran's responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.  
 
Finally, since the veteran has not been explicitly asked, 
pursuant to 38 C.F.R. § 3.159(b), to provide VA with any 
evidence in his possession that pertains to the claim, he 
should be so asked.  

Accordingly, the case is REMANDED to the Appeals Management 
Center, in Washington, D.C., for the following action:

1.  Ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.  

2.  Ask the veteran to authorize VA to 
obtain medical records from Doctors Arasi 
and Rohaujhin.  If the veteran provides 
authorization, obtain records of treatment 
from these doctors.  Alternatively, the 
veteran may supply these treatment records 
to VA.  Associate any evidence obtained 
with the claims folder.  

3.  Obtain relevant VA treatment records 
from the VA facility in Atlanta, Georgia.

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case that addresses the alternative 
criteria for rating dermatitis found in 
the last paragraph of Diagnostic Code 
7806, including any functional limitation 
of his disability under Diagnostic Code 
7805.  Consideration should be given to 
referral for an extraschedular rating due 
to functional limitation (standing and 
walking) due to dermatitis.  After the 
veteran has been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


